NUMBER 13-20-00134-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                  IN RE PHILLIP GUTHRIE


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Benavides, Perkes, and Tijerina
                  Memorandum Opinion by Justice Tijerina1

        On March 9, 2020, Phillip Guthrie, proceeding pro se, filed a “Motion to Reform

Judgment” in this Court. Guthrie contends that the trial court failed to properly award him

with the correct pre-sentence jail time credit and requests that we direct the trial court to

correct this alleged error. Because Guthrie’s motion does not reference an order or

judgment subject to appeal and he asks us to command a public officer to perform an act,

we construe this pleading as a petition for writ of mandamus. See generally TEX. R. APP.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
P. 25.1(a), (d); In re Castle Tex. Prod. Ltd. P'ship, 189 S.W.3d 400, 403 (Tex. App.—Tyler

2006, orig. proceeding) (“The function of the writ of mandamus is to compel action by

those who by virtue of their official or quasi-official positions are charged with a positive

duty to act.”) (citing Boston v. Garrison, 152 Tex. 253, 256 S.W.2d 67, 70 (1953)).

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992,

orig. proceeding) (per curiam) (“Even a pro se applicant for a writ of mandamus must

show himself entitled to the extraordinary relief he seeks.”); see generally TEX. R. APP. P.

52.3; Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding)

(Alcala, J. concurring). In addition to other requirements, the relator must include a

statement of facts supported by citations to “competent evidence included in the appendix

or record,” and must also provide “a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. The relator must furnish an appendix or record sufficient to support the




                                             2
claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain

mandamus relief. Therefore, we deny the petition for writ of mandamus and all relief

sought therein.

                                                                JAIME TIJERINA,
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of March, 2020.




                                            3